Title: From George Washington to Adam Stephen, 18 May 1756
From: Washington, George
To: Stephen, Adam



To Lieutenant Colonel Adam Stephen, of the Virginia Regiment.Sir,
[Winchester, 18 May 1756]

When I wrote to you last, I expected to have been at Fort Cumberland ere this; but the multiplicity of business in which I am engaged, will prevent me now until my return from Williamsburgh; which may be sometime hence: as I wait, at this place, the arrival of an association of Gentlemen; who are, I am told by the Governor, to point out the places for Forts to be built on our Frontiers. I am also detained here to construct and erect a fort, which the Governor has ordered to be done with expedition—As it will be necessary to have a number of Carpenters, &c. to carry on the work with spirit, and vigour; you are desired to send down all the men of Captain George Mercers Company; those that are there of Captain Bells—all the men that are really skilled in masonry: and if all these do not make up fifty—you are to complete the party to that number, out of the best Carpenters in other Companies—The rest, with those who now go up, are to remain under the following Officers; videlicet—Captains Cocke, Savage and Bronaugh; Lieutenants Lomax, King, Steenbergen, and Gist—Ensigns Thompson, Dangerfield, Price, and Roy—which will be leaving an officer to have the care of each company. All the rest, with the Adjutant, and as many trusty Sergeants as can be spared; are to be sent down with the party in order to go to Fredericksburgh, and receive the Draughts that will be sent to that place to complete the Regiment. These orders I expect will be strictly

complied with, and the party immediately sent off; as all the Draughts are to rendezvous at Fredericksburgh by the last of this instant.
Let nothing prevent the party from coming off so soon as you receive this; without Mr Boyd and the Officers who have recruiting accompts to settle may require a day or two that can be allowed to settle and prepare their Business in order to bring or send those that do not come, their respective accompts by the Pay-Master; who is ordered down to make a full Settlement for all the money he has received; that I may account with the Committee for my Disbursments. I must desire also that you will commit to his care, all the accompts that you have settled; together with all other papers that have the least tendency to public concerns. Mr Boyd will receive by this conveyance three thousand pounds for payment of the Troops—has orders to pay no Officers who, upon settlement, fall indebted to the Country—and even those that are clear, if they can do without their pay, are desired not to draw for all; if he has not money to pay the Soldiers fully.
I want much to pay them off, to appease murmurs, and silence complaints. I received a Remonstrance of theirs in justification of their Behaviour—Tell them, that I hope their conduct will ever be stimulated by a just sense of their Duty—That Heroick Bravery and Sobriety, influenced by a hearty zeal to serve their country will always be the standard of their actions, and is the certain means of meriting my regard and esteem, as well as obtaining the love and applause of the Country: while a contrary Behaviour, you may strongly assure them, shall never fail to meet with adequate punishments—Instances of this are now before them of Nathan Lewis, Corporal James Thomas, and Henry Campbell—all under Sentence of Death—The first for his cowardice at the action at Edwards’s; the others for desertion. I have a warrant from the Governor for shooting of Lewis, and shall delay the execution until the arrival of the new Recruits. The others were tried but to-day; and the proceedings of the Court will be sent to the Governor; if he approves the Sentence—I shall make it my particular care to see them executed; as I shall every individual that offends in the like cases. Upon the Branch, &c. are the following Militia; and at the following posts—vizt.

At Mendenhalls—Field Officers, none: one Captain, one Lieutenant, two Sergeants, and forty private men—Caroline County
At Ashby’s Fort—Field Officers, none.

               
                  Two LieutenantsSix SergeantsFifty-six private men
                  }
                  Spotsylvan. K. George & Stafford Co.s
               
            
At Pearsals

               
                  One Field Officer,One CaptainThree LieutenantsOne EnsignFour Sergeant &Ninety private men
                  }
                  Prince-William County
               
            
At Kirkendals

               
                  Field Officers—noneOne CaptainOne LieutenantOne EnsignTwo Sergeants &Forty-five private men
                  }
                  Fairfax County
               
            
At Harness’s Fort

               
                  Field Officers—noneOne LieutenantTwo Sergeants &Twenty-five private men
                  }
                  Orange County
               
            
At Waggeners Uper Fort

               
                  Field Officers—noneOne CaptainOne LieutenantTwo Sergeants &Fifty-one private men
                  }
                  Culpepper County
               
            
To be posted by Waggener and Vanmeter—

               
                  Field Officers—noneOne CaptainOne LieutenantOne EnsignTwo Sergeants &Forty-five private men
                  }
                  Fairfax—
               
            
These you are to direct in cases of Emergency how to act

when you have accounts of the Enemy—and always send out to advise them of danger. I had formed another Disposition for these Troops; but by a considerable desertion, after they marched from this place, I was obliged to change it to the above. I expect you will send me a particular Return of the number of men at Fort Cumberland; and the exact strength of each Company at that place, after the party ordered comes from thence. Also, of all the arms, provisions, clothing of all kinds, and Stores of all sorts.
Mr Dick, who is but just arrived from the northward, says, that orders are issued for drawing out all the ammunition and Kings Stores of every kind from Fort-Cumberland. Can not you manage, before these Instructions arrive, to furnish the neighbouring Forts plentifully with all these necessaries? De Fever may be worked upon with good management, I dare say, to deliver them. I have sent up a waggon on purpose to transport a good many of the Tools to this place to carry on the Fort; and beg of you to take particular care in sending them—especially intrenching tools.
I would advise you to have all the arms put into repair, and properly straightened.
Sir John St Clair, when I was at New-York, desired I would send him lists of all those men in the Virginia Regiment who were employed in cutting the Road from Fort Cumberland to the Monangehela last year—They will be allowed six-pence per day; and the Officers three shillings; i.e. the Subalterns: The tests for the number of days are to be signed by the officers. Do speak about it, and have them sent to me, that I may enclose them to the Quarter-Master General. I must desire you will have the Suttlers put under proper restrictions: and order the Officers, as there will be many of them there, to agree and fix reasonable prices upon all Liquors, &c. Do take great pains to prevent all irregularities in the Garrison; but especially those of Drinking, Swearing and Gaming! I could wish to see and find every thing in good order, when the Associators come up; which will be about the last of this instant.
These Associators will be composed of a Body of the best Gentlemen in the Country, headed by the Attorney General. Mr Harvey made me a present of a Marqueé, which he left in charge with Mr Livingston: pray enquire where it is, and order

it to be properly secured. Mr Woodward also gives an order upon Mr Livingston for a Bed-stead, formerly General Braddocks; pray desire Mr Livingston to see it put into the waggon which brings the Tools—and do not let the waggon be overloaded with any private baggage, so that the march of the party be thereby retarded. I must desire you will be very cautious in ordering Mr Boyd to advance money upon any occasion: The Committee do not seem to like it. And I do not know how that matter will be taken—your ordering Captain Gist an hundred pounds: He will fall greatly short when his accompts are settled; and I believe is very unable to pay the Balances.
Pray what is gone with the Horses that were taken up last Fall? I wish it were possible for you to remove the Stores which are at the mouth of Pattersons Creek, to Ashby’s Fort. The Country have at last determined to act defensively; and I believe in a little time will entirely abandon Fort Cumberland. They have resolved, that the Draughts that are now raising, shall not be marched out of the Colony. If you find it impracticable at this time to remove the Stores before spoken of; do endeavour to have that lodgment made as tenable as possible; strengthen the Garrison; and put a more experienced Officer than Mr Brockenbrough at it; whose youth perhaps may be a means of his doing something inconsistent.
If any Officers at the Fort have the prices of necessaries to deduct from the pay of those men that are either at the Branch with Captain Waggener; at Edwards’s, Conogochieg, or at this place; they are to enclose lists thereof to their Officers, that such stoppages may be made; for the pay-master will have orders to clear all off. And he is, if it is found any way convenient, to come down the old road, that he may pay off Ashbys Rangers and Cockes’s—leave money there to be sent to Waggener; and also to pay off the party posted at Edwards’s. Since writing the above, I find it absolutely necessary that the party ordered, should come down by Ashby’s &c. for the reasons aforesaid. I also desire that you will by no means fail to send all the Masons at Fort Cumberland even if Captain Mercer and Bells men should exceed fifty. There come up thirteen of the Nottaway Indians, and I recommend them to your care and direction: They may be serviceable with proper management. I promised them a Jacket a-piece; which you must give them, if such things

can be procurred there—any other little necessaries may be ordered them—but take great care to keep them from liquor. I am informed many of the Soldiers are affected by the wild Sallad they eat: Therefore I would recommend that care should be taken to prevent it. Some of the Volunteers have wrote to me concerning their expectations—Tell them I have no Commissions by me at present; nor do I know what Regulations the Governor will make in the Regiment. There are vacancies which they must fill—but this can not be done, until I go down or hear from the Governour. I am &c.

Go:W.
Winchester, May 18th 1756.    

